  Case 18-40013                 Doc 86      Filed 12/14/18 Entered 12/14/18 15:47:42       Desc Main
                                              Document Page 1 of 2
       FILED & JUDGMENT ENTERED
                 Steven T. Salata




            December 14 2018


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                            _____________________________
                                                                                     J. Craig Whitley
                                                                              United States Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF NORTH CAROLINA
                                             SHELBY DIVISION

IN THE MATTER OF:

NAME:               THURMAN VASSEY TRUCKING, INC.                 CHAPTER 11 NO. 18-40013

ADDRESS:            116 LAREN RD
                    SHELBY, NC 28152-0763

EIN:                XX-XXXXXXX
                                       DEBTOR(S).
______________________________________________________

                ORDER APPROVING ATTORNEY FOR DEBTOR FEE APPLICATION

        THIS CAUSE coming on to be heard, and being heard, before the undersigned Judge presiding
over the United States Bankruptcy Court for the Western District of North Carolina, Shelby Division,
pursuant to the attorney for debtor fee application filed by the debtor to approve attorney fees in the
amount of $5,375.00; and

        IT APPEARING to the undersigned that this court has jurisdiction over the parties and over the
subject matter of this application; and

        IT FURTHER APPEARING to the undersigned that no parties have filed any timely objections
or otherwise appeared in opposition to the said fee application and that the time for filing any such
objection has expired; and

       IT FURTHER APPEARING to the undersigned that the attorney for the debtor is hereby
awarded an attorney fee of $5,375.00; and
  Case 18-40013         Doc 86   Filed 12/14/18 Entered 12/14/18 15:47:42            Desc Main
                                   Document Page 2 of 2


         IT FURTHER APPEARING to the undersigned that the debtor has such other and further relief
as to the Court may seem just and proper.

        IT IS THEREFORE SO ORDERED.

This Order has been signed                                   United States Bankruptcy Court
electronically. The judge’s
signature and court’s seal
appear at the top of the Order
